DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Interview 
Further to the interview which occurred on February 24, 2022, an Examiner's amendment will not be entered because the amendment, by itself, does not place the claims in condition for allowance since there are additional 35 USC 112 (b) rejections which need to be addressed. Accordingly, Applicant has the opportunity to argue or amend one or more claims to overcome the rejections provided below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1, 2 and 5-11 (and withdrawn Claims 12, 13 and 16-20), the claim limitation “the at least two features including two of a maximum value, a minimum value, a period, and a frequency of the pulse wave signal” is indefinite.  More particularly, it is unclear whether this means it can be just two maximum values or if it has to be at least 2 instances of the 4 listed (e.g. a maximum value and a minimum value). If the latter, does it actually mean that it has to be at least two of 2 listed parameters (e.g. 2 maximum values and 2 minimum values)?
	In addition, the claims are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  More particularly, the limitation "determine whether a variation in the amplitude of the pulse wave signal exceeds a threshold value", but the claim does not actually require the extraction of the amplitude in the first place so it appears to be missing an essential element. Still further, it is also unclear whether the amplitude is somehow derived from the features extracted previously or by some other means altogether.

In regards to Claim 5 (and withdrawn Claim 16), the claim is indefinite because it is uncertain the metes and bounds of the limitation "a variation” in at least two features. Is it a variation of each feature? Or a single variation for multiple features together? And if the latter, how does that work? If the former, how do you have a correlation between the variation of an amplitude and at least two separate variation values for the features? For clarification, the Examiner has not rejected the claims under 35 USC 112 (a) enablement, but rather 35 USC 112 (b) indefiniteness because the metes and bounds of the claim limitation are uncertain. 

In regards to Claim 7 (and withdrawn Claim 17), the claim limitation "obtain a pulse wave signal" is indefinite. More particularly, "a pulse wave signal" is presumed to be another pulse wave signal, but the apparatus has already obtained a pulse wave signal such that the metes and bounds of "obtain a pulse 

Response to Applicant's Amendments and Arguments
Applicant's amendments and arguments submitted July 29, 2021 have been fully considered.  The Examiner is of the present view that, but for the instant 35 USC 112 rejections, the claims appear to overcome the prior art of record. However, when amending the claims to overcome the instant rejections, further consideration may be warranted.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791